Cas`e 7:19-mj-00893 Document 1 Filed on 04/22/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIV'ISION

 

 

 

UNITED sTATEs 0F AMERICA ` _
V- CRIMINAL COMPLAINT

Roberto Enrique Perez-Sanchez
Case Number: M-19- Bq 3 -M

IAE YOB: 1990
E| Salvador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true`and correct to the best of my

 

 

knowledge and belief. On or about April 20l 2019 in Hidalqo County, in
the Southern District of Te);§s

 

(T rack Statuto)jy Language of Oj’ense) n

\being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
`thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8_ United States Code, Section(s) 1326 (Fe|ony)
I further state that I am a(n) S_uperviso[y Border Patrol Agent and that this complaint is based on the
following facts:

 

Roberto Enrique Perez-Sanchez was encountered by Border Patrol Agents near Hidalgo, Texas on April 20, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 20, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on June 21, 2018 through San Antonio, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of
Homeland Security.

 

 

 

 

 

 

 

Continued on the attached sheet and made a part of this complaint: |:|Yes |:|No
jj/f/&’@C/ ;7 &L_L¢b/ /{l d gd/\,l/@/],\ ira §§ \\
/ ‘1 ~
Swom to before me and subscribed m my presen e, _ Signature fcomplainant
April 22, 2019 ’- /,2-‘ ? op .A_ ,_ lan Land M
`
Juan F. A|anis , U.S. Magistrate Judge ` ' '

 

 

 

Name and Tit|e of Judicialv Oft"lcer Signature of Judicial Officer

  

